 Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 1 of 8 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CARRIE DYJAK,

       Plaintiff,

vs.                                                     CASE NO.:

XCELIENCE, LLC d/b/a LONZA PHARM
AND BIOTECH,

      Defendant.
_______________________________________/

                                         COMPLAINT

       COMES NOW, Plaintiff, CARRIE DYJAK, by and through her undersigned counsel, sues

the Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, a foreign company

and alleges as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to the Family and Medical Leave Act

(FMLA), 29 U.S.C. §2601, et seq.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      At all times material herein, Plaintiff, CARRIE DYJAK, was and is resident of

Pinellas County, Florida.

       4.      At all times material herein, Defendant, XCELIENCE, LLC d/b/a LONZA

PHARM AND BIOTECH., was and is a foreign company, licensed and authorized to and doing

business in Hillsborough County, Florida.
 Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 2 of 8 PageID 2



        5.      Defendant is an employer as defined by the laws under which this action is brought

and employs the required number of employees.

                            ADMINISTRATIVE PREREQUISITES

        6.      All conditions precedent to bringing this action have occurred.

        7.      On March 2, 2020, Plaintiff filed a timely Charge of Discrimination with the Equal

Opportunity Employment Commission (“EEOC”) and the Florida Commission on Human

Relations (“FCHR”). The Right to Sue was issued on August 18, 2020.

        8.      More than 180 days have passed since the filing of the Charge of Discrimination.

                                  FACTUAL ALLEGATIONS

        9.      Plaintiff began her employment on or about October 3, 2012 as a Chemist II.

        10.     Over the next several years, Plaintiff was transferred/promoted to Chemist

III/Senior Scientist.

        11.     On or about November 2017, Plaintiff became a Contracts Administrator.

        12.     As a Contracts Administrator and in Plaintiff’s prior positions, she received

favorable performance reviews and had no disciplinary record with the company.

        13.     On or about August 29, 2018, Plaintiff began a leave of absence due to a qualifying

disability and serious health condition.

        14.     Plaintiff returned from her medical leave on or about October 3, 2018.

        15.     During Plaintiff’s 2018-year end review, she was for the first time rated as a “needs

development” despite the fact that each quarterly review prior to her medical leave was favorable

and absent of any indication of her needing development.

        16.     During the oral administration of Plaintiff’s negative year-end review, her manager

specifically brought up her medical health issues she encountered during the year but specifically

stated that she had seen major improvement since Plaintiff had returned from her surgery which
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 3 of 8 PageID 3



was inconsistent with her review.

        17.     The negative performance review resulted in Plaintiff being denied an increase in

pay and being placed on a Performance Improvement Plan.

        18.     On multiple occasions, Plaintiff raised her concerns about the discriminatory

review and treatment with representatives of Human Resource.

        19.     After Plaintiff’s complaints and her objectively performing better than her peers

during 2019, Plaintiff was terminated on or about July 8, 2019.

                                COUNT I
     FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

        20.   Plaintiff realleges and adopts the allegations in paragraphs 1 through 19 as if set out

in full hereafter.

        21.     As described above, Plaintiff has a disability, and/or the Defendant perceived her

to have a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq.,

Florida Statutes.

        22.     By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the FCRA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of her disability and/or perceived disability.

        23.     Plaintiff raised concerns of discrimination against her due to her disability.

        24.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages, including damages for mental anguish, loss of
                       dignity, and other intangible injuries;
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 4 of 8 PageID 4



                   e.     Pecuniary and non-pecuniary losses;

                   f.     Attorney’s fees and costs; and

                   g.     For any other relief, this Court deems just and equitable.

        WHEREFORE, Plaintiff, CARRIE DYJAK, demands a trial by trial and a judgment

against Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand ($30,000.00)

Dollars, plus attorney’s fees, costs, interest, and for such other relief to which the Plaintiff may be

justly entitled.


                              COUNT II
    AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008 (“ADAAA”)
                    DISABILITY DISCRIMINATION

        25.        Plaintiff realleges and adopts the allegations in paragraphs 1 through 19 as if set

out in full hereafter.

        26.        Plaintiff is an individual entitled to protection under the Americans With

Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee within the meaning of

the ADAAA.

        27.        Plaintiff is a qualified individual with a disability within the meaning of the

ADAAA, because Plaintiff, with a reasonable accommodation, could perform the essential

functions of her job with Defendant.

        28.        By the conduct described above, Defendant engaged in unlawful employment

practices in violation of the ADAAA, took adverse employment actions against Plaintiff and

discriminated against Plaintiff because of her disability and/or perceived disability.

        29.        Plaintiff raised concerns of discrimination and retaliation due to her disability.

        30.        As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 5 of 8 PageID 5



                   a.     Back pay and benefits;

                   b.     Interest on back pay and benefits;

                   c.     Front pay and benefits;

                   d.     Compensatory damages, including damages for mental anguish, loss of
                          dignity, and other intangible injuries;

                   e.     Pecuniary and non-pecuniary losses;

                   f.     Attorney’s fees and costs; and

                   g.     For any other relief, this Court deems just and equitable.

        WHEREFORE, Plaintiff, CARRIE DYJAK, demands a trial by trial and a judgment

against Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand ($30,000.00)

Dollars, plus attorney’s fees, costs, interest, and for such other relief to which the Plaintiff may be

justly entitled.


                                      COUNT III
                   FLORIDA CIVIL RIGHTS ACT (“FCRA”) – RETALIATION

        31.        Plaintiff realleges and adopts the allegations in paragraphs 1 through 19 as if set

out in full hereafter.

        32.        As described above, Plaintiff suffered an adverse employment action (termination)

for opposing Defendant’s discriminatory treatment of her, which action is unlawful pursuant to

Florida Civil Rights Act (“FCRA”), Section 760.01, et seq., Florida Statutes.

        33.        The above-described acts of retaliation constitute a violation of Florida Statutes

Chapter 760 for which Defendant is liable.

        34.        As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                   a.     Back pay and benefits;
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 6 of 8 PageID 6



                   b.     Interest on back pay and benefits;

                   c.     Front pay and benefits;

                   d.     Compensatory damages;

                   e.     Pecuniary and non-pecuniary losses;

                   f.     Costs and attorney’s fees;

                   g.     For any other relief, this Court deems just and equitable.

        WHEREFORE, Plaintiff, CARRIE DYJAK, demands a trial by trial and a judgment

against Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand ($30,000.00)

Dollars, plus attorney’s fees, costs, interest, and for such other relief to which the Plaintiff may be

justly entitled.


                                  COUNT IV
              AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                           (“ADAAA”) RETALIATION

        35.        Plaintiff realleges and adopts the allegations in paragraphs 1 through 19 as if set

out in full hereafter.

        36.        Plaintiff suffered an adverse employment action (termination) for opposing an

employment practice and for opposing Defendant’s discriminatory treatment of her, which action

is unlawful pursuant to the ADAAA, 42 U.S.C. § 12112, et seq.

        37.        The above described acts constitute retaliation, in violation of the ADAAA.

        38.        As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues

to suffer damages, including, but not limited to, the following:

                   a.     Back pay and benefits;

                   b.     Interest on back pay and benefits;

                   c.     Front pay and benefits;
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 7 of 8 PageID 7



                   d.     Compensatory damages;

                   e.     Pecuniary and non-pecuniary losses;

                   f.     Attorney’s fees and costs; and

                   g.     For any other relief, this Court deems just and equitable.

        WHEREFORE, Plaintiff, CARRIE DYJAK, demands a trial by trial and a judgment

against Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand ($30,000.00)

Dollars, plus attorney’s fees, costs, interest, and for such other relief to which the Plaintiff may be

justly entitled.


                                     COUNT V
                   (FAMILY AND MEDICAL LEAVE ACT -- RETALIATION)

        39.        Plaintiff realleges and adopts the allegations in paragraphs 1 through 19 as if set

out in full hereafter.

        40.        Defendant retaliated against Plaintiff in violation of the FMLA in that Plaintiff’s

request for time off and utilization of qualified FMLA leave was a substantial or motivating factor

that prompted Defendant to not reinstate Plaintiff to her same or similar job position.

        41.        Defendant’s actions constitute a violation of the FMLA.

        42.        As a result of Defendant’s actions, Plaintiff has suffered and continues to suffer

damages, including, but not limited to, the following:

                   a.     Back pay and benefits;

                   b.     Prejudgment interest on back pay and benefits;

                   c.     Front pay and benefits;

                   d.     Liquidated damages;

                   e.     Attorneys’ fees and costs;
  Case 8:20-cv-02073-CEH-AEP Document 1 Filed 09/03/20 Page 8 of 8 PageID 8



                   f.     Injunctive relief; and

                   g.     For any other relief, this Court deems just and equitable.

        WHEREFORE, Plaintiff, CARRIE DYJAK, demands a trial by trial and a judgment

against Defendant, XCELIENCE, LLC d/b/a LONZA PHARM AND BIOTECH, in an amount

within the jurisdictional limits of this Court, to wit: More than Thirty Thousand ($30,000.00)

Dollars, plus attorney’s fees, costs, interest, and for such other relief to which the Plaintiff may be

justly entitled.


                                    DEMAND FOR JURY TRIAL


        43.        Plaintiff, CARRIE DYJAK, demands a trial by jury on all issues so triable.

DATED this 3rd day of September 2020.

                                                   FLORIN GRAY BOUZAS OWENS, LLC


                                                   /s/Wolfgang M. Florin
                                                   WOLFGANG M. FLORIN, ESQUIRE
                                                   Florida Bar No.: 907804
                                                   Primary:       wolfgang@fgbolaw.com
                                                   Secondary:     debbie@fgbolaw.com
                                                   CHRISTOPHER D. GRAY, ESQUIRE
                                                   Florida Bar No.: 902004
                                                   chris@fgbolaw.com
                                                   16524 Pointe Village Drive, Suite 100
                                                   Lutz, FL 33558
                                                   Telephone (727) 254-5255
                                                   Facsimile (727) 483-7942
                                                   Attorneys for Plaintiff
